        Case 1:20-cv-00716-JDP Document 3 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9    GARY SMITH,                                             Case No. 1:20-cv-00716-JDP

10                         Plaintiff,
                                                              ORDER TO SUBMIT APPLICATION
11             v.                                             TO PROCEED IN FORMA PAUPERIS
                                                              OR PAY FILING FEE WITHIN 45 DAYS
12    ESPINOSA, et al.,
13                         Defendant.
14

15            Plaintiff Gary Smith is a state prisoner proceeding pro se in a civil rights action pursuant
16   to 42 U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee or submitted an application to
17   proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
18            Accordingly, it is ordered that:
19            Within forty-five (45) days of the date of service of this order, plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

21   the $400.00 filing fee for this action. No requests for extension will be granted without a showing

22   of good cause. Failure to comply with this order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25
     Dated:         May 29, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28   No. 205.
                                                          1
     Case 1:20-cv-00716-JDP Document 3 Filed 06/01/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
